Title: To James Madison from Robert Smith, 26 September 1810
From: Smith, Robert
To: Madison, James


Letter not found. 26 September 1810. Described as a two-page letter in the lists probably made by Peter Force (DLC, series 7, container 2). Also referred to in Smith to JM, 28 Sept. 1810. Concerns the drafting of a proclamation to be issued upon the revocation of the French decrees. Smith probably enclosed as well a letter (not found) from William Harris Crawford of 27 July 1810 (Crawford to Smith, 2 Oct. 1810 [DNA: RG 59, DL]).
